Citation Nr: 1227077	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  05-28 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right wrist tendon repair (major) (right wrist disability).

2.  Entitlement to an initial compensable rating for scar residuals of excision of a ganglion cyst from the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to October 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in December 2008, June 2010 and December 2010, and was remand for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher initial ratings for his service-connected right wrist tendon repair, and his scar residuals of excision of a ganglion cyst from the left wrist.  These issues were remanded in June 2010 and December 2010 so that the RO could associate outstanding records and afford the Veteran a VA examination.  

As the Board noted in the December 2010 remand, a September 2010 notation in the claims file indicated that the Appeals Management Center (AMC) was "unable to locate any records from 2003 from Biloxi VAMC.  Records in CAPRI from June 26, 2002, to August 27, 2010."  The notation suggested that there were at least 8 years of VA treatment records that had not been associated with the claims folder but were constructively before the Board, and needed to be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

While the Board regrets the delay, there has not been substantial compliance with the Board's December 2010 remand directives.  The RO has obtained VA treatment records from the Pensacola, Florida, VA Medical Center dated between December 2006 and February 2011, and associated those records with the claims file.  It is unclear, however, whether VA records dated prior to December 2006 remain to be associated or simply do not exist.  These records are not otherwise available for the Board's review via Virtual VA.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not substantially complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board has no discretion and must remand the claim to associate the remainder of the requested VA treatment records.

Once the records are associated with the file, the RO should request that the examiner who conducted the January 2011 VA examination, or if the examiner is no longer available, a suitable replacement, to prepare an addendum to the January 2011 VA examination report.  The complete file should be forwarded to the January 2011 examiner for the addendum.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA outpatient treatment records dated referred to in the September 2010 AMC memo.  Specifically, this would include VA records dated between June 26, 2002, and December 2006.  In addition, any relevant records dated after February 2011 should also be associated with the claims file.  All efforts to obtain these records must be fully documented in the claims file.  If these records do not exist, then the RO should specifically indicate so.

2.  Once the record is complete, return the claims folder to the January 2011 VA examiner, or if the examiner is no longer available, a suitable replacement, and request that the examiner prepare an addendum to the report, to include a discussion on the findings and conclusions set forth in the newly received VA outpatient treatment records, in light of the clinical findings obtained during the January 2011 VA examination.

3.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


